PER CURIAM.
Petitioner seeks a review of an order of the Board of Revocation and Review of Hackers’ Identification Licenses.1 Respondent has moved to dismiss for lack of jurisdiction. The motion must be granted. The Act of August 31, 1954, Code 1951, Supp. III, § 11-772(e, f), gave this court jurisdiction to review orders of numerous agencies of the District of Columbia relating to issuance, suspension, and revocation of licenses, but it did not include review of orders of the agency here involved. Petitioner’s remedy, if any, would appear to be by way of injunction in the United States District Court for the District of Columbia. See Silver v. McCamey, D.C.Cir., 221 F.2d 873.
Appeal dismissed.

. Code 1951, Supp. III, 47-2331.